Citation Nr: 0216177	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  02-00 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of a shell fracture wound to the right anterior 
chest wall and right shoulder (a right shoulder disability), 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from December 1943 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York (NY), that denied the veteran an increased 
evaluation for his service-connected right shoulder 
disability, currently rated as 20 percent disabling.


FINDINGS OF FACT

The veteran's service-connected right shoulder disability is 
manifested by moderate arthritis and limitation of motion of 
the arm.


CONCLUSION OF LAW

The criteria for an increased evaluation of a right shoulder 
disability, to 30 percent disabling, have been met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.40, 4.45, 4.55, 4.56, 4.71a, Diagnostic Codes 5003, 
5201, 5302 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted law (the Veterans 
Claims Assistance Act of 2000, hereinafter "the VCAA") and 
its implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  These regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.159(b) (2002).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and medical evidence 
necessary to substantiate his request for an increased rating 
for his right shoulder disability, currently evaluated as 20 
percent disabling.  The veteran was provided with a statement 
of the case in December 2001.  This document provided the 
veteran with adequate notification of the information and 
medical evidence necessary to substantiate his claim for an 
increased rating on his service-connected right shoulder 
disability.  

The record on this claim also shows that VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the appellant.  It is noted that VA has 
obtained private medical records from J. R. Tyner, M.D., 
F.C.C.P., Clifton Springs, NY, and N. Banwar, M.D., Clifton 
Springs, NY.  The veteran thus has been advised of the 
evidence necessary to substantiate his claim, and evidence 
relevant to the claim has been properly developed.  As such, 
there is no further action necessary to comply with the 
provisions of the VCAA or its implementing regulations.  
Therefore, the veteran will not be prejudiced as a result of 
the Board deciding this claim.

A review of the veteran's service medical records shows that 
he was injured in combat in May 1945 by shrapnel which 
penetrated his right shoulder.  The service medical records 
reflect that there was no nerve, vascular, or bone damage.  
The shrapnel wound healed following in-service treatment and 
the veteran returned to full duty.

In a September 1947 decision, the RO granted the veteran's 
service connection claim for a right shoulder disability 
retroactive to the veteran's date of discharge from active 
service in May 1946.  The RO evaluated the veteran's right 
shoulder as 20 percent disabling.  The RO confirmed this 
rating in subsequent rating decisions issued in February 1957 
and February 2000. 

The evidence of record consists of VA examination reports and 
private outpatient records and examination reports.  In 
October 1999, the veteran was seen by Dr. J. Richard Tyner, 
complaining of both increased pain with use and limitation of 
motion in his right shoulder.  Physical examination revealed 
that the veteran did not have full elevation of his right 
shoulder and could elevate his right arm only 20 degrees 
above level.  Although the veteran's physical examination 
noted that he did not have palpable crepitus (or cracking of 
the joint), pain was produced on elevation of the right 
shoulder as well as external rotation of the right shoulder 
beyond neutral.

The veteran was examined at the VA Medical Center (VAMC) 
Syracuse, NY, in January 2000.  The VA examiner noted that 
the veteran presented with complaints of pain, severe 
stiffness, and difficulty moving his right shoulder.  The 
veteran also complained of difficulty in heavy lifting or 
working.  The veteran's physical examination revealed passive 
and active adduction to 90 degrees, and abduction and 
extension (with the veteran's hand across his chest and his 
arm flexed at the elbow) of 40 degrees.  The veteran's 
forward flexion was 120 degrees, his backward extension was 
60 degrees, and his internal rotation was 40 degrees for both 
shoulders.  External rotation for his right shoulder was 30 
degrees and 80 degrees for his left shoulder.  His arm 
strength was 5/5 in flexion for both arms.  However, his hand 
grip strength was only 4/5 for the right hand which was 
significant, according to the examiner, because the veteran 
was right-handed.  X-rays of the veteran's right shoulder 
taken in conjunction with this examination showed metallic 
shrapnel fragments just medial to the coracoid.  The 
radiologist reviewing the veteran's right shoulder x-rays 
noted that there was irregularity of the distal clavicle and 
moderate degenerative arthritis of the glenohumeral joint 
consistent with narrowing, osteophytic formation and 
sclerosis.  Based on the physical examination and the 
radiologist's report of the veteran's x-rays, the examiner's 
diagnosis was that the veteran had right shoulder impingement 
syndrome and early degenerative change to the right 
glenohumeral joint.

The veteran's most recent physical examination was by Dr. 
Banwar in February 2002.  This private examiner noted the 
veteran's medical history of a right shoulder disability 
incurred in active service.  The veteran reported that his 
right shoulder function was worsening, but he denied any 
tingling or numbness going down from his shoulder to his 
hand.  The veteran's physical examination revealed 
glenohumeral crepitus and mild tenderness over the right 
rotator cuff.  The veteran's right shoulder abduction was 95 
degrees, flexion was 90 degrees, and external rotation was 
limited to 15 to 20 degrees.  X-rays taken in conjunction 
with this examination showed some glenohumeral arthritis, 
anterior cruciate (AC) joint arthritis, and inferior 
glenohumeral impingement with inferior spur formation.  The 
examiner diagnosed moderately severe right shoulder 
arthritis, glenohumeral arthritis, AC joint arthritis, 
inferior glenohumeral impingement with inferior spur 
formation, and right shoulder osteoarthritis.

The veteran and his representative claim that the veteran is 
entitled to an increased rating for his service-connected 
right shoulder disability, currently evaluated as 20 percent 
disabling.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2001); 38 C.F.R. § Part 4 (2002).  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (2002).

The veteran's right shoulder disability is currently 
evaluated as 20 percent disabling under 38 C.F.R. § 4.73, 
Diagnostic Code 5302, which is assigned where there is 
moderate disability of the Group II muscles (extrinsic 
muscles of the shoulder girdle of the dominant upper 
extremity).  A 30 percent evaluation is warranted where there 
is moderately severe disability of these muscles.

In this regard, 38 C.F.R. § 4.56 provides that, for 
disability rating purposes, moderate disability of muscles 
requires a "through and through" or deep penetrating wound 
from a single bullet or small piece of shrapnel.  See 
38 C.F.R. § 4.56(b), (d) (2002).  Moderate disability under 
38 C.F.R. § 4.56 also requires residuals of debridement (or 
removal of the shrapnel), or prolonged infection.  Finally, 
to qualify for moderate disability under this regulation, the 
veteran must demonstrate some loss of deep fascia or muscle 
substance or impairment of muscle and some loss of power or 
lowered threshold of fatigue when compared to the sound side.  
See 38 C.F.R. § 4.56(d)(2) (2002).  

Moderately severe shoulder disability requires objective 
findings such as indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with the sound side.  38 C.F.R. § 4.56(d)(3) 
provides that the veteran's service medical records must 
indicate prolonged hospitalization for treatment of a 
"through and through" wound and evidence of an inability to 
keep up with work requirements.  Finally, there must be 
objective evidence of an entry and exit wound, loss of deep 
fascia or muscle substance, or loss of normal firm muscle 
resistance.  See 38 C.F.R. § 4.56(d)(3) (2002).  Tests of 
strength and endurance must demonstrate positive evidence of 
impairment when compared with the sound side.  Finally, 
moderately severe disability must result in positive evidence 
of impairment including loss of deep fascia or muscle 
substance or loss of muscle resistance.  Id.

Taking into account all of the evidence set out above, the 
Board finds that the preponderance of the evidence is against 
an increased disability evaluation for the veteran's service-
connected right shoulder disability under Diagnostic Code 
5302.  See 38 C.F.R. § 4.73a, Diagnostic Code 5302.  The 
veteran's claimed injury is not moderately severe enough to 
qualify for an increased rating above the current evaluation 
of 20 percent disabling.  Because none of the manifestations 
of moderately severe disability noted in 38 C.F.R. § 4.56(d) 
have been shown on the veteran's most recent physical 
examination, the veteran does not qualify for an increased 
disability rating for his service-connected right shoulder 
disability.

The Board points out that the United States Court of Appeals 
for Veterans Claims (hereinafter "the Court") has expounded 
on the necessary evidence required for a full evaluation of 
orthopedic disabilities when evaluating increased rating 
claims for orthopedic disabilities.  In DeLuca v. Brown, 8 
Vet.App. 202 (1996), the Court held that ratings based on 
limitation of motion do not subsume 38 C.F.R. § 4.40 or 
38 C.F.R. § 4.45.  The Court also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher disability rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups. 

Given the Court's holding in DeLuca, supra, the Board notes 
that the veteran's service-connected claim for residuals of a 
right shoulder disability also could be rated under 38 C.F.R. 
§ 4.71(a), Diagnostic Code 5201, for disabilities related to 
limitation of motion of the arm.  The selection of the proper 
diagnostic code is completely dependent on the facts of a 
particular claim, and the Board is expected by the Court to 
explain the reasoning behind each diagnostic code used in its 
decisions.  See Butts v. Brown, 5 Vet.App. 532, 538 (1993), 
and Pernorio v. Derwinski, 2 Vet.App. 625, 629 (1992).  The 
record indicates that, at his most recent VA physical 
examination in January 2000, the veteran had an abduction 
range of motion to 90 degrees on his right arm.  Diagnostic 
Code 5201 provides for a 20 percent disability rating where 
the veteran has a limited range of motion on his or her 
shoulder such that he or she can only raise the arm to 
shoulder level (or to 90 degrees).  Therefore, the veteran is 
clearly entitled to a rating of at least 20 percent 
disabling, because of the limited motion in his right arm.  
See 38 C.F.R. § 4.71, plate 1 (2002).  

Here, the veteran's request for an increased rating for his 
service-connected right shoulder disability meets the 
standards set out in 38 C.F.R. § 4.71(a), Diagnostic Code 
5201, and is assisted by the Court's reasoning in DeLuca.  
38 C.F.R. § 4.71(a), Diagnostic Code 5201, provides a rating 
of 20 percent disabling for limitation of motion of the arm 
to shoulder level.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5201.  Considering both the medical evidence of record and 
the Court's guidance in DeLuca, the Board concludes that the 
veteran's continuing complaints of limited motion in his 
right arm and shoulder on use, fatigue, pain, stiffness, and 
difficulty in heavy lifting merit an increased rating to 30 
percent disabling on his service-connected claim for a right 
shoulder disability.  The Board agrees with the veteran and 
his representative that the veteran is entitled to an 
increased rating for his service-connected right shoulder 
disability under the standards in 38 C.F.R. § 4.71(a), 
Diagnostic Code 5201, for rating disabilities related to 
limitation of motion of the arm.  In granting an increased 
rating to the veteran for his service-connected right 
shoulder disability, the Board resolves all doubt in favor of 
the veteran.  

The Board notes further that, under certain circumstances, a 
separate evaluation of a veteran's disability is required 
where the disability manifests itself as a neurological 
condition.  See 38 C.F.R. § 4.124a (2002).  In this case, 
however, there is nothing in the veteran's most recent 
physical examination by a private physician in February 2002 
that indicates any numbness or tingling associated with the 
veteran's service-connected right shoulder disability.  Since 
there is no neurological component associated with the 
veteran's service-connected right shoulder disability, the 
Board finds that a separate evaluation of the veteran's 
limitation of motion in his right arm is not warranted.  Id.

Finally, the Board wishes to address certain arguments 
advanced by the veteran's representative in his written brief 
submitted in support of this claim.  The veteran's 
representative alleged that the RO had violated the VCAA's 
duty to notify provisions.  However, as noted above, the 
veteran was provided with a statement of the case by the RO 
in December 2001, which gave the veteran adequate 
notification of the information and medical evidence 
necessary to substantiate his claim for an increased rating 
on his service-connected right shoulder disability.  
Additionally, the RO sent a letter in November 1999 to the 
veteran notifying him that the RO would attempt to get 
certain evidence previously identified by him from his 
private physicians.  The RO also requested that the veteran 
try to obtain this information, so that the RO could 
adjudicate fairly his request for an increased rating on his 
service-connected right shoulder disability.  Therefore, the 
RO has complied with the principles later outlined by the 
Court when it ratified the VCAA's duty to notify in 
Quartuccio v. Principi, 16 Vet.App. 183 (2002), and the 
argument of the veteran's representative on this point is 
moot. 

The Board also rejects the argument advanced by the veteran's 
representative that the veteran should be assigned separate 
ratings for his limited abduction motion and for his weakness 
or fatigue.  Assigning separate ratings for these distinct 
complaints would violate the rule against pyramiding, since 
both weakness and fatigue are considered when evaluating the 
veteran's disability rating under Diagnostic Code 5201.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5201; see also DeLuca, 
supra.  Finally, it should be noted that the Board granted 
the veteran's increased rating claim for his service-
connected right shoulder disability to 30 percent disabling 
by taking into account the veteran's recent complaints of 
right shoulder weakness and fatigue.


ORDER

Entitlement to an increased rating to 30 percent disabling 
for service-connected residuals of a shell fracture wound to 
the right anterior chest wall and right shoulder (a right 
shoulder disability) is granted, subject to the laws and 
regulations governing the payment of monetary awards.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

